The defendant’s petition for certification for appeal from the Appellate Court, 61 Conn. App. 364 (AC 20518), is granted, limited to the following issue:
*953The Supreme Court docket number is SC 16495.
Jeremiah Donovan, in support of the petition.
Susann E. Gill, senior assistant state’s attorney, in opposition.
Decided March 22, 2001
“Was it harmful error for the trial court to instruct the jury that ‘[o]ne who uses a deadly weapon upon the vital parts of another will be deemed to have intended the probable result of that act,’ to repeat the instruction in response to an inquiry from the jury, and to decline to instruct the jury that use of a deadly weapon could evince an extreme indifference to human life (an element of manslaughter in the first degree) rather than an intent to kill?”
VERTEFEUILLE and ZARELLA, Js., did not participate in the consideration or decision of this petition.